
	
		II
		110th CONGRESS
		1st Session
		S. 723
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 1, 2007
			Mr. Hagel (for himself
			 and Mr. Kennedy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide certain enhancements to the
		  Montgomery GI Bill Program for certain individuals who serve as members of the
		  Armed Forces after the September 11, 2001, terrorist attacks, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Montgomery GI Bill Enhancement Act of
			 2007.
		2.Exemption from payment of individual
			 contributions under Montgomery GI Bill of individuals who serve as active duty
			 members of the Armed Forces under Executive Order 13235
			(a)Active duty programNotwithstanding section 3011(b) of title
			 38, United States Code, no reduction in basic pay otherwise required by such
			 section shall be made in the case of a covered member of the Armed
			 Forces.
			(b)Selected reserve programNotwithstanding section 3012(c) of such
			 title, no reduction in basic pay otherwise required by such section shall be
			 made in the case of a covered member of the Armed Forces.
			(c)Termination of on-going reductions in basic
			 payIn the case of a covered
			 member of the Armed Forces who first became a member of the Armed Forces or
			 first entered on active duty as a member of the Armed Forces before the date of
			 the enactment of this Act and whose basic pay would, but for subsection (a) or
			 (b) of this section, be subject to reduction under section 3011(b) or 3012(c)
			 of such title for any month beginning on or after that date, the reduction of
			 basic pay of such covered member of the Armed Forces under such section 3011(b)
			 or 3012(c), as applicable, shall cease commencing with the first month
			 beginning on or after that date.
			(d)Refund of contributions
				(1)In generalIn the case of any covered member of the
			 Armed Forces whose basic pay was reduced under section 3011(b) or 3012(c) of
			 such title for any month beginning before the date of the enactment of this
			 Act, the Secretary concerned shall pay to such covered member of the Armed
			 Forces an amount equal to the aggregate amount of reductions of basic pay of
			 such member of the Armed Forces under such section 3011(b) or 3012(c), as
			 applicable, as of that date.
				(2)Tax exemptionAny amount paid to a covered member of the
			 Armed Forces under paragraph (1) shall not be included in gross income under
			 the Internal Revenue Code of 1986.
				(3)Derivation of fundsAmounts for payments made by a Secretary
			 concerned under paragraph (1) during fiscal year 2007 shall be derived from
			 amounts made available for such fiscal year in an Act making supplemental
			 appropriations for defense and the reconstruction of Iraq.
				(4)Secretary concerned definedIn this subsection, the term
			 Secretary concerned means—
					(A)the Secretary of the Army, with respect to
			 matters concerning the Army;
					(B)the Secretary of the Navy, with respect to
			 matters concerning the Navy or the Marine Corps;
					(C)the Secretary of the Air Force, with
			 respect to matters concerning the Air Force; and
					(D)the Secretary of Homeland Security, with
			 respect to matters concerning the Coast Guard.
					(e)Covered Member of the Armed Forces
			 DefinedIn this section, the
			 term covered member of the Armed Forces means any individual who
			 serves on active duty as a member of the Armed Forces during the period—
				(1)beginning on November 16, 2001, the date of
			 Executive Order 13235, relating to National Emergency Construction Authority;
			 and
				(2)ending on the termination date of the
			 Executive order referred to in paragraph (1).
				3.Opportunity for individuals who serve as
			 active duty members of the Armed Forces under Executive Order 13235 to withdraw
			 election not to enroll in Montgomery GI BillSection 3018 of title 38, United States
			 Code, is amended—
			(1)by redesignating subsections (c) and (d) as
			 subsection (d) and (e), respectively;
			(2)by inserting after subsection (b) the
			 following new subsection (c):
				
					(c)(1)Notwithstanding any other provision of this
				chapter, during the one-year period beginning on the date of the enactment of
				this subsection, an individual who—
							(A)serves on active duty as a member of the
				Armed Forces during the period beginning on November 16, 2001, and ending on
				the termination date of Executive Order 13235, relating to National Emergency
				Construction Authority; and
							(B)has served continuously on active duty
				without a break in service following the date the individual first becomes a
				member or first enters on active duty as a member of the Armed Forces,
							shall have the opportunity, on such
				form as the Secretary of Defense shall prescribe, to withdraw an election under
				section 3011(c)(1) or 3012(d)(1) of this title not to receive education
				assistance under this chapter.(2)An individual described in paragraph (1)
				who made an election under section 3011(c)(1) or 3012(d)(1) of this title and
				who—
							(A)while serving on active duty during the
				one-year period beginning on the date of the enactment of this subsection makes
				a withdrawal of such election;
							(B)continues to serve the period of service
				which such individual was obligated to serve;
							(C)serves the obligated period of service
				described in subparagraph (B) or before completing such obligated period of
				service is described by subsection (b)(3)(B); and
							(D)meets the requirements set forth in
				paragraphs (4) and (5) of subsection (b),
							is entitled to basic educational
				assistance under this chapter.;
				and
			(3)in subsection (e), as so redesignated, by
			 inserting or (c)(2)(A) after (b)(1).
			
